Case 9:18-cv-81038-DMM Document 74 Entered on FLSD Docket 12/20/2019 Page 1 of 7



                          UM TED STATES DISTRICT COIJRT
                         SOUTHERN DISTRICT OF FLORIDA               &(yp 8/ .
                       CASE NO .9:18-cv-81038-M IDDLEBROO                                   D.c
                                                                         Wcl e                '
  SECUY TIESAND EXCHANGE CO> ISSION,                                                 p
                                                                       gLtkh.s.vtv
        Plaintiff,                                                      0.O&3C'.Dwas'
                                                                               .-




  Palm HouseHotel,LLLP,eta1.,

        Defendantsand ReliefDefendants.
                                                  /

         DEFAULT JUDGM ENT 0* PXRM ANENT INJUNCTION AND OTM R
                 R EL IEF A S TO D EFEND A N T JO SEPH J.W A LSH ,SK

        The matter before the Courtis Plaintiff Securities and Exchange Commission's (the
  Gtcommissionn): (i)M otion to StrikeDefendantJoseph J.W alsh,Sr.?sCW a1sh'')Answerand
  Entry ofDefaultJudgmentAgainstHim Pursuantto Fed.R.Civ.P.37;and (ii)Supplemental
  M otion for Entry of DefaultJudgment Against Defendants W alsh,Pnlm House Hotel LLLP

  (iTHH''),and South Atlantic RegionalCenter,LLC ($1SARC''),and ReliefDefendantUnited
  StatesRegionalEconomicDevelopmentAuthodty LLC,WblzlEB5 Petition (G:USREDA'),for
  failtlretoplead orotherwise defend. (DE 50;DE 72). Defendantshave notresponded to the
  Commission'smotionsforentryofdefaultjudgments.
         Having considered the Com mission's m otion and the record, the Court enters the

  followingEndingsoffactand conclusionsof1:w:
        1.     On August3,2018,thç Comm ission Eled aComplaintagainstDefendants W alsh,

  PI-IH, SARC, and RobertV .M atthews, and Relief Defendants 160 Royal Palm , LLC and

  USREDA. ED.E.1q.
        2.     W alsh wasproperly served with asllm monsand acopy oftheComplaintptlrsuant'

  toRule4(943)oftheFederalRulesofCivilProcedureaftertheCommissionmovedforapproval
Case 9:18-cv-81038-DMM Document 74 Entered on FLSD Docket 12/20/2019 Page 2 of 7




  ofaltemativemethodsofservicewhichtheCourtgranted onNovember6,2018(D.E.3$.Thus,
  W alsh haspropernotice ofthisaction.

                W alshfiledhisAnsweronDecember14,2018.ED.E.44.)
                On January 18,2019,the Courtgranted a m otion to w ithdraw as counselfiled by

  Cdscione Ravalw LLP,the then attorney ofrecord for W alsh,and ordered W alsh to retain new

  counselon orbeforeFebruary 4,2019 orto advisetheCourtifheintendedto proceedprose and,.

  ifso,toincludeinthenoticelliscurrentresidentialaddress. ED.E.48.4 TheCourtalso directed
  the Comm ission to sel've a11papers on W alsh by em ailto llispersonalem ailaddress arld to the

  offcesofW ish'sattorneysinChina,Lehman,Lee& ku.(J(fj
                Notwithstanding the Court's Januazy 18,2019 order setting a February 4,2019

  deadline for W alsh to obtain new colm sel or advise the Courtif he intended to proceed pro se,

  W alsh did notcom ply w ith the order.

         6.     On Febnlary 7,2019,the Commission sentaletterto W alsh - both to llispersonal

  em ailaddress arld to Defendants'colmselin Cbina- wlzich provided noticethatthe deadline for

  W alsh to obtain new counselor advisethe Courtthathe intended to proceedprs se had passed.

  TheFebruary7th letteralsoinformedW alshoftheCourt'stwocaseschedlzlingorders(D.E.26,
  472,wllich wereenclosed w1111the letler,and thatW alsh wasrequired to corriply with pretrial
  discovery in accordance with S.D.Fla.L.R.16.1 alld 26.1,the FederalRulesofCivilProcedure

  andtilisCourt'sorders.(JJjTheFebruary71 letterfurtherilzformedW alshthathewasrequired
  tomakeinitialdisclosurespursuantto Rule26(a)(1)(D)oftheFederalRtllesofCivilProcedlzre
  and enclosed the Comm ission'sFirstSetofh terrogatodeswbich W alsh wasrequired to answer

  byM arch 11,2019.Fed.R.Civ.P.33(b)(2).Finally,theFebruary7t11letterrequestedW alsh to



                                                2
Case 9:18-cv-81038-DMM Document 74 Entered on FLSD Docket 12/20/2019 Page 3 of 7



  contactthe Comm ission'scotmselto provide available datesdudng the srsttwo weeks ofApril

  forW alsh'sdeposition. W alshneverrespondedto the Com mission'sFebruary 7111letter.

                 On M r ch 19,2019,the Com m ission's counselsent W alsh an em ailtm derscoring

  thefactthatin addition tonotrespondingtotheCom mission'scomm llnications,hehad also failed

  tocomplywithlzisdiscoveryobligationsandtllisCourt'sorders.TheM arch 19th em ailrequested

  W alsh to contacttheCommission'scotmseltodiscusstheoutstandingm attersnolatert11m1M arch

  22,2019. W alsh neverresponded to the Com m ission's M azch 19th letter.

         8.      Todate,W alshhasnot:(i)advisedtheCourtthatheintendstoproceedprose;(ii)
  providedtheCourtwitharesidentialaddress;(iii)providedinitialdisclostlrespursuanttoFed.R.
  Civ.      26(a)(1)(D); (iv) served llis answers, objections, or any writlen response to the
  Commission'sFh'stSetofInterrogatoriesplzrsuanttoFed.R.Civ.P.3309(2).
                                                                     ,or(iv)provided
  Comm ission colmselwi'
                       th deposition datesdespitenllmerousrequests.

                 On November 21,2019,the Courtordered, am ong other things,that W alsh's

  Answerbestdcken.(D.E.68.4
           10.   Upon entry of default,the well-pleaded allegations of a complaint are deemed

  admitted. Buchanan v.Bowman,820F.2d 359,360 (111 Cir.1987);Nishimatsu Construction
  Co.v.HoustonNat'/Bank,515F.2d1200,1206(5thCh'.1975)kW heùadefendantfailstodefend
  allaction anda defaulthasbeen entered,hisliabilityforviolationsofthefederalsecudtieslawsas

  alleged irlthecomplalt,alzd theproprietyofthereliefsought,isdeem ed established. Buchanan,

  #20F.2d at360;M llerv.ParadiseofportRichey,Inc.,75F.Supp.2d 1342,1346 (M .D.Fla.
  1999).
         A CCORDINGLY,afterdue consideration,itisO RDERED AND ADJUDGED thatthe

  Commission'smotionsforentryofdefaultjudm entagainstW alsh areGRANTED asfollows;
Case 9:18-cv-81038-DMM Document 74 Entered on FLSD Docket 12/20/2019 Page 4 of 7




                                                1.

                                SECTION 10* )Ae RULE 10b-5
                     OF TIIE SECURITIESEXCHANGE XCT OF 1934

         IT IS ORDERED AND ADJUDGED thatW alshispermanentlyrestrainedandenjoined
  from violating,directly orindirectly,Section 10(b) ofthe Securities Exchange Actof 1934
  (ttExchange Act'') (15 U.S.C.â 78j(b)qand Rule 10b-5 promulgated thereunder E17 C.F.R.j
  240.10b-52,bytheuseofanymeansorinstrumentalityofinterstatecommerce,orofthemailsor
  ofany facility ofany nationalsecuritiesexchange,in connection withthepurchase orsale ofany

  secllrity.
           .

         (a)    to employany device,scheme,orartifcetodefraud;
         (b)    tomakeanytmtruestatementofamatedalfactorto omitto stateamatedalfact
                necessaryin orderto makethestatementsm ade,inlightofthecircllm stancestmder

                which they weremade,notm isleading;or

         (c)    to engage in any act,practice,or colzrse ofbusinesswhich operatesorwould
                operate asafraud ordeceitupon anyperson,

  by,directlyorindirectly,(i)creatingafalseappearanceorotherwisedeceivinganyperson,or(ii)
  dissem inating falseormisleading docllm ents,materials,orinform ation orm aking,eitherorally or

  in writing, any false or m isleading statem ent in any com mllnication with any investor or

  prospective investor,about:

         (a)anyùwestmentskategyorinvesu entirlsecurities,
         (b)theprospectsforsuccessofanyproductorcompany,
         (c)theuseofinvestor:znds,
         (d)compensationtoanyperson,
         (e)W alsh'squalificationstoadviseinvestors,or

                                                4
Case 9:18-cv-81038-DMM Document 74 Entered on FLSD Docket 12/20/2019 Page 5 of 7




         (9 themisappropriation ofinvestorfllndsorinvestmentproceeds.
         IT IS FUR TH ER O R DER ED A N D A DJUD G ED that,as provided in FederalRule of

  CivilProcedure 65(d)(2),the foregoing pazagraph also bind the following who receive act'ual
  noticeofthisJudgmentby personalservice orotherwise:(a)W alsh'sofficers,agents,servants,
  employees,and attorneys;and (b)otherpersonsin activeconcertorparticipationwith W alsh or
  withanyonedescribedin (a).
                                              II.

                    SECTION 17(a)OF THE SECURITIES ACT OF 1933
         IT IS FURTM R ORDERED AND ADJUDGED thatW alsh isperm anently restrained

  and enjoined f'
                rom violating Section 17(a)ofthe SecllritiesActof1933 CtseclllitiesAct'')(15
  U.S.C.j77q(a)Jin theofferorsaleofany security by theuseofany meansorinstnlmentsof
  transportation or commllnication in interstate comm erce or by use of the m ails,directly or

  indirectly:

         (1)    toemployanydevice,scheme,orartifketodefraud;
         (2)    to obtain moneyorproperty bymeansofany tmtruestatementofmaterialfactor
                any omission ofam atedalfactnecessaryin orderto makethe statementsmade,in

                lightofthe circllm stancesunderwhich they were.m ade,notm isleadingi'or

         (3)    to engage irlany transaction,practice,orcotlrse ofbusiness which operatesor
                would operateasaf'
                                 raud ordeceitupon thepurchaser,

  by,directly orindirectly,(i)creatingafalseappearanceorotherwisedeceivinganyperson,or(ii)
  dissem inating falseormisleadingdocllm ents,matedals,orinformation ormnking,eitherorally or

  in writing, any false or m isleading statem ent in any com mllnication w1111 any investor or

  prospective investor,about:


                                               5
Case 9:18-cv-81038-DMM Document 74 Entered on FLSD Docket 12/20/2019 Page 6 of 7




        (a)anyinvestmentstrategy orhwestmentin secmities,
        (b)theprospectsforsuccessofanyproductorcompany,
        (c)theuseofinvestorflznds,
        (d)compensationtoanyperson,
        (e)W alsh'squalifcationstoadviseinvestors,or
        (9 themisappropdation ofinvestorfundsorhvestmentproceeds.
        IT IS FURTH ER ORDERED AND ADJUDGED that,msprovided in FederalRule of

  CivilProcedure 65(d)(2),the foregoing paragraph also bind the following who receive actual
  noticeofthisJudpnentbypersonalserviceorothenvise:(a)W alsh'soflkers,agents,servants,
  employees,andattorneys;and (b)otherpersonsin activeconcertorparticipation with W alsh or
  w1t.
     11anyonedescdbedin(a).
                                             H I.

                        DISGORGEM ENT AND CIW L PENALTY

        IT IS FURTH ER ORDERED AND ADJUDGED thatW alsh shallpay disgorgem entof

  ill-gottengains,prejudgmentinterestthereon,andacivilpenaltypursuanttoSection20(d)ofthe
  Secudties Act,15 U.S.C.j 77t(d),and Section 21(d)(3) ofthe Exchange Act,15 U.S.C.j
  78u(d)(3). The Courtshalldetermine the amèuiltsofthe disgorgementand civilpenalty upoù
  m otion oftheComm ission.Any such motion shallbefiledbytheCommissionwitllintwenty days

  oftheforthcolning orderclosing thlscase.




                                              6
Case 9:18-cv-81038-DMM Document 74 Entered on FLSD Docket 12/20/2019 Page 7 of 7




                                             15?.

                             RE TEN TIO N O F JUR ISD ICTIO N

        IT IS FURTHER ORDERED AND ADJUDGED thatthisCourtshallretainjudsdiction
  ofthismatterforthepup osesofenforcingtheterm softhisJudm ent.


                                             V.

                               RULE 54* )CERTIFICATION

        Therebeingnojustreason fordelay,ptlrsuanttoRule541)oftheFederalRulesofCivil
  Procedure,theClerkisordered to enterthisDefaultJudgm entforthwith and withoutfurthernotice.

                                             V I.

                                       CON CLUSION

        Accordingly,itishereby ORDERED and ADJUDGED that,consistentw ith thisorder,

  FINAL DEFAULT JUDGG NT isentered againstDefendantW alsh.



         SIGM D in Cham bersatW estPalrn Beach,Flodda,this        day of ecember,2019.




                                                        A LD M .NJD DLEBR OOK S
                                                    UNITED STATES DISTRICT JUDGE

         CounselofRecord;
         Joseph J.W alsh,Sr.
         9250 Belvedere Road
         Suite 101
         RoyalPalm Beach,FL 33411
         PRO SE




                                              7
